Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4899 Filed 03/31/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JOHN DOE,
                                                    Case No. 18-11776
               Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
                   v.                               ARTHUR J. TARNOW

 UNIVERSITY OF MICHIGAN, ET AL.,                    U.S. MAGISTRATE JUDGE
                                                    ELIZABETH A. STAFFORD
              Defendants.
                                       /


 ORDER ADOPTING REPORT AND RECOMMENDATION [150]; SUSTAINING IN PART
    AND OVERRULING IN PART DEFENDANT’S OBJECTIONS TO REPORT AND
  RECOMMENDATION [153]; DENYING DEFENDANTS’ MOTION FOR SANCTIONS
                               [123]

       On June 4, 2018, Plaintiff John Doe commenced this 42 U.S.C. § 1983 action

 claiming, inter alia, that Defendant University of Michigan’s Policy and Procedures

 on Student Sexual and Gender-Based Misconduct and Other Forms of Interpersonal

 Violence deprived students of due process in violation of the Fourteenth

 Amendment.

       Before the Court is Defendants’ Motion for Sanctions [123] filed on May 1,

 2020. Plaintiff filed a Response [129] on May 15, 2020. Defendant filed a Reply

 [146] on May 29, 2020. On November 25, 2020, the Magistrate Judge issued a

 Report and Recommendation (“R&R”) [150] recommending that the Court deny

 Defendants’ Motion for Sanctions [123]. Defendants filed Objections [153] to the

                                     Page 1 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4900 Filed 03/31/21 Page 2 of 10




 R&R on December 9, 2020. Plaintiff filed a Response [156] to Defendant Objections

 [153] on December 23, 2020. Defendant filed a Reply [157] on December 29, 2020.

       For the reasons stated below, the R&R [150] is ADOPTED; Defendants’

 Objections [153] are SUSTAINED in part and OVERRULED in part; and

 Defendants’ Motion for Sanctions [123] is DENIED.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The Court adopts the facts of this case as set forth in the R&R:

         Plaintiff John Doe sued the University of Michigan, its Board of
         Regents and eight of its employees, alleging that they violated his
         due process rights. [ECF No. 47]. Doe claimed that a fellow
         student filed a false sexual misconduct complaint against him with
         the Office of Institutional Equity (OIE) at the University. [ECF
         No. 47, PageID.1332]. He alleged that, in response to the
         complaint, “the OIE commenced an investigation to determine if
         [Doe] had violated the Sexual Misconduct Policy, dated February
         7, 2018.” [ECF No. 47, PageID.1332]. Doe asserted that the
         University’s 2018 policy intentionally deprived him of due
         process, including a live hearing and cross-examination. [ECF No.
         47, PageID.1333-1340]. The Honorable Arthur J. Tarnow agreed
         with Doe and, in March 2020, ordered the University to provide
         Doe the right to live disciplinary proceedings and an opportunity
         to cross examine witnesses and his accuser. [ECF No. 90].

         After this order, the University scheduled a student conduct
         hearing for April 22, 2020. [ECF No. 97-1]. Doe moved for an
         injunction to postpone the student conduct hearing until after April
         30, 2020, the end of the Winter 2020 academic term. [ECF No.
         97]. Doe described having significant academic obligations
         between April 13 and April 30. [ECF No. 97, PageID.2765-2770].
         Later, the University learned that Doe’s accuser no longer wished
         to participate in the student conduct hearing or proceed with the
         investigation. [ECF No. 123, PageID.3613]. The University thus


                                     Page 2 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4901 Filed 03/31/21 Page 3 of 10




          cancelled the hearing and permanently closed the investigation,
          and Judge Tarnow ruled Doe’s motion moot. [ECF No. 108].

          The University now moves for sanctions against Doe, arguing that
          his motion for injunctive relief misrepresented his academic
          obligations and that those misrepresentations amounted to bad
          faith sanctionable under the Court’s inherent authority. [ECF No.
          123]. Judge Tarnow referred the motion to the undersigned for
          hearing and determination under 28 U.S.C. § 636(b)(1)(A) [ECF
          No. 149], but because the motion was filed post-judgment, this
          Court must prepare a report and recommendation under §
          636(b)(3). Fharmacy Records v. Nassar, 465 F. App’x 448, 455
          (6th Cir. 2012). The Court finds that the University’s motion for
          sanctions to lack merit.

                               STANDARD OF REVIEW

       When a magistrate judge issues a non-dispositive order, the district court

 reviews the order under the “clearly erroneous or contrary to law” standard. See FED.

 R. CIV. P. 72(a); 28 U.S.C. § 636(b)(1)(A). This Court reviews the denial of

 sanctions under an “abuse of discretion” standard. See Van Emon v. State Farm Mut.

 Auto. Ins., Co., 05-72638, 2008 WL 205243, at *1 (E.D. Mich. Jan. 24, 2008);

 Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289, 291 (W.D. Mich.1995)

 (“Where the relevant legal standard under the Federal Rules of Civil Procedure

 requires the decision-maker to `do justice' or balance the interests at stake, the

 magistrate judge's decision will be reversed only on a showing of an abuse of

 discretion.”). A judge abuses her discretion if she bases her ruling on “an erroneous

 view of the law or a clearly erroneously assessment of the evidence.” See Rentz v.



                                      Page 3 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4902 Filed 03/31/21 Page 4 of 10




 Dynasty Apparel Indus., Inc., 556 F.3d 389, 395 (6th Cir. 2009) (citing Ridder v.

 City of Springfield, 109 F.3d 288, 293 (6th Cir. 1997)).

       The Court may “assess attorney's fees when a party has ‘acted in bad faith,

 vexatiously, wantonly, or for oppressive reasons.’” Chambers v. NASCO, Inc., 501

 U.S. 32, 45-46 (1991) (citing Alyeska Pipeline Service Co. v. Wilderness Society,

 421 U.S. 240, 258-59 (1975)). The Court is not required to “determine whether the

 conduct could be sanctioned under the rules or relevant statutes before considering

 sanctions under its inherent authority.” First Bank of Marietta v. Hartford

 Underwriters Ins. Co., 307 F.3d 501, 512 (6th Cir. 2002). A sanctionable offense

 would include when “a court finds that fraud has been practiced upon it, or that the

 very temple of justice has been defiled.” Chambers, 501 U.S. at 46 (internal

 quotation marks and citation omitted). Additionally, this inherent power “must be

 exercised with restraint and discretion.” Id. at 44.

                                       ANALYSIS

 Objection 1: “The Report and Recommendation erred by applying an incorrect legal

 standard that improperly limits the Court’s authority to sanction bad faith conduct.”

 (ECF No. 153, PageID.3937).

       Despite noting that the test did not “exactly fit[] these circumstances[,]” the

 Report and Recommendation applied a legal standard for the filing of frivolous

 lawsuits in bad faith. (ECF No. 150, PageID.3913). Defendants object to the use of


                                       Page 4 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4903 Filed 03/31/21 Page 5 of 10




 this standard and claim that the Court should instead apply the standard articulated

 in Chambers v. NASCO, Inc., which empowers the Court to use its inherent authority

 to “assess attorney's fees when a party has ‘acted in bad faith, vexatiously, wantonly,

 or for oppressive reasons.’ ” 501 U.S. 32, 45-46 (1991) (citing Alyeska Pipeline

 Service Co, 421 U.S. at 258-59).

       As outlined above, the Court agrees with Defendants, because no other

 procedural rule for sanctions applies here. See id. at 50 (“if in the informed discretion

 of the court, neither the statute nor the Rules are up to the task, the court may safely

 rely on its inherent power.”). However, as explained below, even under the

 Chambers standard, Defendants’ motion fails.



 Objection 2: “The Report and Recommendation erred by finding that Doe did not

 act in bad faith when the record overwhelmingly demonstrates that Doe

 misrepresented his academic requirements to the Court so that he could avoid a

 student conduct hearing.” (ECF No. 153, PageID.3939).

       The Magistrate Judge did not abuse her discretion in finding that Plaintiff had

 not misrepresented his academic obligations to the Court in bad faith. In his Motion

 for Injunctive relief [97], filed on April 10, 2020, Plaintiff claimed to have a series

 of assignments, papers, and exams in two courses that would conflict with the

 misconduct hearing then scheduled for April 22, 2020. Plaintiff now asserts that


                                       Page 5 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4904 Filed 03/31/21 Page 6 of 10




 some of those allegations were inadvertently incorrect (i.e. mistakenly confusing his

 term paper due dates for his research paper due dates) while others were changed, or

 confirmed to be changed, after his motion was filed. The Court finds that the

 Magistrate Judge’s assessment of these misrepresentations as innocuous is supported

 by the record.

       First, several of Plaintiff’s assignments were changed or cancelled in rapid

 succession due to the COVID-19 pandemic, which forced all classes to transition to

 an online platform. On March 16, 2020, Plaintiff’s professor for his “Class 1” told

 the class that their remaining in-class exercises would now be take-home exercises.

 (ECF No. 139, PageID.3834). Accordingly, Plaintiff represented to this Court on

 April 10, 2020 that he had homework assignments due on April 13 and 20, 2020.

 (ECF No. 99). However, Plaintiff’s professor states that the last homework

 assignment was due on April 2, 2020. (ECF No. 148, PageID.3906). The professor

 goes on to say that on April 6, 2020, he told the students that in light of the pandemic,

 these exercises would instead be part of the final paper due on April 20, 2020. (Id.

 at 3907). However, these instructions were once again clarified on April 13, 2020 in

 response to students’ questions. (Id.). In light of this evidence, it is not an abuse of

 discretion for the Magistrate Judge to conclude that “[t]he students’ need for

 clarification shows that the Court cannot assume that Doe’s interpretation of the

 modification of the exercises was a fabrication.” (ECF No. 150, PageID.3916).


                                       Page 6 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4905 Filed 03/31/21 Page 7 of 10




       Second, Plaintiff claims that he had a final term presentation scheduled on

 April 20, 2020, but during class on March 11, 2020, the professor delayed the

 presentation to April 30, 2020. (ECF No. 139, PageID.3835). Accordingly, Plaintiff

 told the Court that he had a final presentation scheduled for April 30, 2020. (ECF

 No. 99). Plaintiff now claims that the presentation was later cancelled during class

 on April 13, 2020. (ECF No. 139, PageID.3835). Plaintiff’s professor, however,

 disputes this claim. He states that he “did not announce during the March 11, 2020

 lecture that the term presentation was delayed to April 30, 2020, nor did [he] cancel

 the term presentation during the April 13, 2020 lecture, because [he] canceled the

 term presentation on March 13, 2020.”. (ECF No. 148, PageID.3907). However, the

 professor also states that he may have reiterated the cancellation during class on

 April 13, 2020. This sufficiently substantiates the Magistrate Judge’s claim that “any

 conflict between the parties’ positions on the cancellation of the final presentation

 could be reconciled by the possibility that Doe mistook the reiteration as the

 cancellation.” (ECF No. 150, PageID.3916).

       In regard to Plaintiff’s Class 2 assignments, he claimed that he had a

 homework assignment due on April 14, 2020. (ECF No. 99). Defendants dispute this

 using a declaration from an Associate Dean who claims to be familiar with the

 requirement of Plaintiff’s courses. (ECF No. 125). Despite this, Plaintiff has shown

 the Court email evidence of the submission of this assignment two days ahead of the


                                      Page 7 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4906 Filed 03/31/21 Page 8 of 10




 April 14th deadline. (ECF No. 136). Plaintiff also claimed that he had another

 homework assignment due in this course on April 21, 2020. (ECF No. 99).

 Defendants again dispute this using the same declaration. (ECF No. 125). However,

 Plaintiff claims that on April 14, 2020, his professor told the class that this

 assignment would not be graded, but that students should still complete the

 assignment in preparation for the final exam. (ECF No. 139, PageID.3836). Plaintiff

 has accordingly submitted evidence of this completed assignment. (ECF No. 137).

 Defendants, in response, have not shown any persuasive evidence to the contrary.

       Finally, Plaintiff told the Court that his exam for Class 2 was scheduled for

 April 23, 2020, in accordance with the Registrar’s scheduling guidance. See (ECF

 No. 138); (ECF No. 99). Plaintiff then explains that on April 17, 2020, his professor

 stated in class that the exam was scheduled for April 24, 2020, which he later

 confirmed in an email to the class. (Id.). The email was also submitted to the Court.

 (Id.). Plaintiff has shown sufficient proof that any representations that may seem

 “false” in hindsight, were merely a reflection of what he knew at the time in the

 midst of changing circumstances. Defendants’ assertions to the contrary are

 unconvincing.

       However, to Defendants’ credit, the Magistrate Judge neglected to analyze

 one allegation that cannot be as easily excused. Plaintiff represented to this Court

 that he had a final exam for Class 1 scheduled on April 27, 2020. (ECF No. 99). The


                                      Page 8 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4907 Filed 03/31/21 Page 9 of 10




 course’s professor states that he never scheduled a final exam for the course. (ECF

 No. 148, PageID.3906). Plaintiff explains this away by stating that the University

 Register schedules final exams for the date and time slot during which the class

 typically meets, which for this course would have been April 23, 2020. (ECF No.

 133). Plaintiff further explains that the professor first verbally announced on March

 11, 2020 that the final exam would be delayed till April 27, 2020, due to the

 pandemic’s disruptions. (ECF No. 139, PageID.3835). Plaintiff claims that then on

 April 13, 2020, his professor cancelled the exam altogether “due to technical issues

 with conducting it remotely.” (Id.).

       These explanations would be satisfactory but for the professor’s protestations

 that he “did not announce during the March 11, 2020 lecture that a final exam would

 be held on April 27, 2020, nor did [he] cancel a final exam for this course during the

 April 13, 2020 lecture, because [he] never scheduled a final exam for this course.”

 (ECF No. 148, PageID.3907). Given an opportunity to respond in his response brief

 to Defendants’ objections, Plaintiff makes no mention of this unmistakable

 inconsistency between his affidavit and his professor’s. However, in light of the

 several other mistakes and confusion surrounding assignments that were quickly

 delayed, cancelled, or changed in form due to the pandemic, Defendants have not

 presented   sufficient   evidence      to   show      that   Plaintiff   made   intentional

 misrepresentations to this Court in bad faith. Objection 2 is overruled.


                                        Page 9 of 10
Case 2:18-cv-11776-AJT-EAS ECF No. 176, PageID.4908 Filed 03/31/21 Page 10 of 10




                                 CONCLUSION

       For the reasons stated above, the R&R [150] is ADOPTED; Defendants’

 Objections [153] are SUSTAINED in part and OVERRULED in part; and

 Defendants’ Motion for Sanctions [123] is DENIED.

       Accordingly,

       IT IS ORDERED that the R&R [150] is ADOPTED.

       IT IS FURTHER ORDERED that Defendants’ Objections [153] are

 SUSTAINED in part and OVERRULED in part.

       IT IS FURTHER ORDERED that Defendants’ Motion for Sanctions [123]

 is DENIED.

       SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: March 31, 2021               Senior United States District Judge




                                  Page 10 of 10
